                    IN THE UNITED STATES BANKRUPTCY COURT

               NORTHERN DISTRICT OF ALABAMA, EASTERN DIVISION




 In Re:                                               )

 John R. Williams                                     )                       Bankruptcy Case No.

 SSN: xxx-xx-8227             \                       )

 Carlyn R. Williams                                   )                          19-40650-JJR- 7

 SSN: xxx-xx-7588                                     )

 95 Moss Hill Lane                                    )                                Chapter 7

 Pell City, AL 35128                                  )

                                    Debtors.          )



 Rocco J. Leo, as Trustee of the                      )

 Bankruptcy Estate of John R. Williams                )

 and Carlyn R. Williams,                              )

                                                      )                  Adversary Proceeding No.:

                                    Plaintiff,        )

                                                      )

 vs.                                                  )                          20-40006-JJR

                                                      )

 Capstar Bank fka American Security                   )

 Bank and Trust, Trustmark National                   )

 Bank and Jeffrey R. Williams,                        )

                                                      )

                                  Defendants.         )




 MOTION TO CONTINUE HEARING ON CAPSTAR BANK'S MOTION TO DISMISS



       Comes now Rocco J. Leo, Trustee, by and through his attorney, and moves this Court to


continue the hearing on Capstar Bank's Motion to Dismiss (Doc No.                         1 6 ) to the Court's May 2 1 ,


2020 Docket.   As grounds for said motion, the movant states the following:

                                                                         51
       1.      This adversary proceeding was filed on the 3 1                 day of January, 2020. The Defendant



                                                                                 1h
               Capstar Bank filed a Motion to Dismiss on the 19                       day of March, 2020.



       2.      The Plaintiff would like additional time to research and respond to Capstar Bank's



               Motion to Dismiss.



       3.      The undersigned's legal assistant is working from home, he is in the process of



               moving   his   office   and   caring       for   a   81   year   old     family   member    undergoing



               chemotherapy and multiple tests each week.




Case 20-40006-JJR        Doc 23        Filed 04/06/20 Entered 04/06/20 13:34:39                             Desc Main
                                       Document     Page 1 of 3
       Wherefore, upon the above-stated premises, the movant requests this Court enter an



Order continuing Capstar Bank's Motion to Dismiss to the Court's May 2 1 , 2020 Docket or such



other relief as the Court may deem appropriate.




       Dated the!t:,'1.;of April, 2020.




                                                      Max C. Pope, Jr.

                                                      Attorney for Trustee, Rocco J. Leo

                                                      Post Office Box 2958

                                                      Birmingham, Alabama 35202

                                                      (205) 3 2 7 - 5 5 6 6




                                                  2




Case 20-40006-JJR       Doc 23    Filed 04/06/20 Entered 04/06/20 13:34:39             Desc Main
                                  Document     Page 2 of 3
                                          CERTIFICATE OF SERVICE



             I hereby certify that on the �f-April, 2020, I have served a copy of the foregoing

Motion to Continue Hearing on capstar Bank's Motion to Dismiss                      on the parties listed below

by depositing the same in the United States Mail, postage prepaid and properly addressed, via

electronic mail at the e-mail address below, unless the party being served is a registered participant

in the CM/ECF System for the United States Bankruptcy Court for the Northern District of Alabama,

service has been made by a "Notice of Electronic Filing" pursuant to FRBP 9036 in accordance with

subparagraph 11.B.4. of the Court's Administrative Procedures as indicated below:



Robert Joseph Landry, III                                Served via Notice of Electronic Filing:

Robert           Landry@alnba. uscourts. gov             Rocco J. Leo

U. S. Bankruptcy Administrator's Office                  rleo@leoandoneal. corn

1 1 2 9 Noble Street Rm 1 1 7                            Leo & O'Neal

Anniston, AL 3 6 2 0 1 - 4 6 6 5                         3 2 5 0 Independence Dr.

                                                         Birmingham, AL 3 5 2 0 9 - 4 1 4 1

Served via Notice of Electronic Filing:

Erskine Ramsay Funderburg, Jr.                           Gilbert Larose Fontenot

erskine@tfrblaw.com                                      gus@rnaplesfontenot.com

gina@tfrblaw.com                                         Maples & Fontenot, LLP

Trussell Funderburg Rea & Bell, PC                       PO Box 1 2 8 1
             1
1 9 1 6 15       Avenue North                            Mobile, AL 3 6 6 3 3

Pell City, AL 3 5 1 2 5 - 1 6 0 5



Amanda McGregor Beckett                                  Timothy Paul Pittman

abeckett@rlselaw.com                                     tpittrnan@rlselaw.com

Rubin Lublin, LLC                                        Rubin Lublin, LLC

428 N Lamar Blvd Ste 1 0 7                               200 Clinton Avenue W Ste 406

Oxford, MS 3 8 6 5 5 - 3 2 2 1                           Huntsville, AL 3 5 8 0 1




                                                           �-
                                                            Max C. Pope, Jr.

                                                            Attorney for Rocco J. Leo

                                                            Post Office Box 2958

                                                            Birmingham, Alabama 3 5 2 0 2

                                                            (205) 3 2 7 - 5 5 6 6




                                                     3




Case 20-40006-JJR                Doc 23    Filed 04/06/20 Entered 04/06/20 13:34:39                 Desc Main
                                           Document     Page 3 of 3
